Citation Nr: 0602488	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease 
secondary to service-connected pulmonary disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1955 
to October 1957.  An In August 2003, the Board of Veterans 
Appeals (the Board) remanded the issues on appeal to the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) for additional development.  


FINDINGS OF FACT

1.  The medical evidence of record supports a conclusion that 
the veteran's service-connected pulmonary osteoarthropathy 
with pulmonary congestion, clubbed digits, and emphysema 
(pulmonary disease) has aggravated his heart disease.

2.  The veteran is service-connected for pulmonary disease 
and heart disease.  

3.  The veteran has completed the fourth grade and has worked 
as a longshoreman.  He last worked full-time in 1981.

4.  The veteran's service-connected disabilities are 
sufficiently severe to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran's heart disease is aggravated by his service-
connected pulmonary disease.  38 U.S.C.A. § 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2005).

2.  The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  In August 2001, the 
RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to establish secondary service connection.  He was 
notified in September 2004 of the requirements needed to 
establish entitlement to a total disability due to 
unemployability.  In accordance with the requirements of the 
VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Additional private 
medical evidence was received from the veteran after August 
2001.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
was examined by VA in February 2005.  The Board concludes 
that all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on each 
issue.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing before the undersigned in December 2002.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson,  
19 Vet. App. 102 (2005).  This is especially so in light of 
the determination below in which both claims at issue are 
being allowed.



Service Connection Claim 

Law And Regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also service 
compensable under 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Reiber v. Brown, 
7 Vet. App. 513, 516-7 (1995);  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Analysis

It has been contended by and on behalf of the veteran that he 
should be service connected for heart disease because he has 
heart disease that is due to his service-connected pulmonary 
disease.  

As noted above, to warrant service connection on a secondary 
basis, there must be evidence of a current disability that is 
causally related to the service-connected disability.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  In Allen, the 
Court explained that it was using the terms "aggravation" 
and "aggravated" as general terms referring to any increase 
in disability.  Id. at 445.  In Allen, the Court also held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Id. 
at 448.

A review of the medical evidence on file reveals evidence 
both for and against a causal connection between the 
veteran's service-connected pulmonary disease and his heart 
disease.  The adverse evidence consists of an April 2000 
opinion from a VA physician who examined the veteran and 
concluded that the veteran's heart disease was not related, 
either directly or on the basis of aggravation, to his 
service-connected pulmonary disease.  

On the other hand, the medical evidence that supports the 
veteran's claim consists of a private medical opinion and a 
VA opinion.  According to a January 2002 statement from L.S. 
Skelton, M.D., who had been treating the veteran for several 
years, it appeared that the veteran's heart condition had 
worsened due to his service-connected lung disability.  As a 
result of the Board's August 2003 remand, the veteran was 
examined, and the claims files were reviewed by a VA 
physician in February 2005.  According to this physician's 
opinion, a systemic disorder, such as pulmonary disease, can 
increase the cardiac oxygen requirements of the heart and can 
lead to worsening of a heart condition.  Although this 
opinion notes a general causal connection between pulmonary 
disease and heart disease, it appears to the Board, based on 
the pre-examination inquiry that the examiner was supposed to 
address, that the examiner meant this conclusion to be 
specifically applicable to the veteran's case.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  After a review of the medical 
opinions of record, the Board concludes that the evidence is 
at least in equipoise as to a nexus between the veteran's 
service-connected pulmonary disease and his heart disease.  
Accordingly, service connection for that part of the 
veteran's heart disease that is aggravated by his service-
connected pulmonary disease is warranted.  

The Board wishes to make it clear that the medical and other 
evidence of record does not support a conclusion that the 
veteran's heart disease was caused by the service-connected 
pulmonary disease.  Under Allen, only that portion of the 
heart disease that is aggravated by to the service-connected 
pulmonary disease may be service-connected.  

Total Rating Claim

Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the Court 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975):

It is clear that the claimant need not be a total 
'basket case' before the Courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).

Analysis

Because the veteran is currently assigned a 60 percent 
evaluation for his service-connected pulmonary disease, the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a) are satisfied.  

The question before the Board is whether the veteran's 
service-connected pulmonary and heart disease are 
sufficiently severe to produce unemployability in light of 
his education and work experience.  See Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

Although a determination has not been made as to what portion 
of the veteran's heart disease is service-connected, the 
Board concludes from the evidence of record that the 
veteran's service-connected pulmonary disease is severe 
enough, by itself, to warrant entitlement to a total 
disability rating.  The medical records and other evidence 
portray a disability picture that is marked by severe 
pulmonary disability.  The veteran has complained of 
shortness of breath for many years. Also, the VA examiner in 
February 2005 indicated that the veteran had severe pulmonary 
problems, with shortness of breath on minimal exertion.  In 
fact, there is evidence on file that the veteran requires 
oxygen most of the time.  Additionally, Dr. Skelton concluded 
in January 2002 that the veteran's pulmonary disease was 
severe enough to preclude employment.

The evidence on file reveals that the veteran does not have a 
high school education, he has not worked in over twenty 
years, and he has significant service-connected pulmonary 
symptomatology.  Consequently, the Board finds that he is 
unemployable due to service-connected disabilities.  Thus, a 
grant of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
warranted under the law.


ORDER

Service connection is granted on a secondary basis for that 
part of the veteran's heart disease that is aggravated by his 
service-connected pulmonary disease.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


